Citation Nr: 0913784	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  05-27 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for impotency as 
secondary to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for a skin disorder of 
the hands as secondary to service-connected diabetes mellitus 
type II.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to April 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2003 by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina Regional Office (RO).

In a rating decision issued in February 2002, the appellant's 
claims of entitlement to service connection for impotency and 
a skin disorder of the hands were denied.  The appellant is 
currently seeking service connection for impotency and a skin 
disorder of the hands.  Rating actions are final and binding 
based on evidence on file at the time the claimant is 
notified of the decision and may not be revised on the same 
factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a) (2008).  As a general rule, 
once a claim has been disallowed, that claim shall not 
thereafter be reopened and allowed based solely upon the same 
factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If 
the claimant can thereafter present new and material 
evidence, however, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. § 
5108.

In any event, that is not the scenario in this case because 
the appellant is basing his current claims for service 
connection for impotency and a skin disorder of the hands on 
a completely new factual basis - namely, that they are 
secondary to his diabetes mellitus type II that was granted 
service connection in a January 2006 rating action.  This is 
not an instance where de novo adjudication of a claim on 
essentially the same facts, as a previously and finally 
denied, is permissible based on an intervening change in law 
or regulation creating a new basis of entitlement to a 
benefit.  See Spencer v. Brown, 4 Vet. App. 283, 289 (1993), 
aff'd, 17 F.3d 368 (Fed. Cir. 1994).  Rather, de novo review 
is warranted for these two claims because the appellant has 
presented a factual basis that was not considered by the RO 
at the time of the February 2002 denial of these claims.  
Thus, the requirements or new and material evidence are not 
for application and the service connection claims are as 
listed on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of the Veteran's present claim to reopen, 
a January 2006 rating action granted the Veteran service 
connection for diabetes mellitus type II associated with 
herbicide exposure.  Subsequently, the Veteran (and his 
service representative) asserted that his impotency and a 
skin disorder of the hands were related to, or aggravated by, 
his diabetes mellitus type II.  Though these disorders were 
diagnosed prior to the Veteran's service connection for 
diabetes mellitus type II, a medical determination is 
required to determine if the Veteran's impotency and skin 
disorders are related to, or aggravated by, his diabetic 
disorder and the Board may not make such a determination on 
its own.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
As there is no medical opinion of record related to whether 
the Veteran's claimed disorders were caused or aggravated by 
his service-connected diabetes mellitus type II, the Board 
finds that the Veteran's claims must be remanded for an 
appropriate medical opinion with respect to this issue.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination(s) to determine the etiology 
of his impotency and any skin disorder of 
the hands.  The claims folder should be 
made available to and reviewed by the 
examiner before the examination.  The 
examiner should record the full history of 
the disorder, including the Veteran's own 
account of the etiology of his 
disabilities, and specifically comment as 
to the likelihood that the Veteran's 
impotency and any skin disorder of the 
hands may be related to his service-
connected diabetes mellitus type II.  If 
the disorders may be linked, the examiner 
should offer a specific opinion as to 
whether current impotency and/or a skin 
disorder of the hands were caused or 
aggravated by the Veteran's service-
connected diabetes mellitus type II.

2.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



